          Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 WESTERN ORGANIZATION OF
 RESOURCE COUNCILS,                                    CV-20-98-GF-BMM
                           Plaintiff,
                                                              ORDER
          vs.

 DAVID G. HUIZENGA, in his official
 capacity as Acting Secretary of Energy, and
 UNITED STATES DEPARTMENT
 OF ENERGY,

                           Defendants.



                                INTRODUCTION

      This Order addresses a pending Motion to Dismiss (Doc. 8) filed by the

Defendants in this matter, the United States Department of Energy and Acting

Energy Secretary David G. Huizenga (collectively, “DOE”). Plaintiff Western

Organization of Resource Councils (“Plaintiff”), a Montana-based organization

representing ranchers, landowners, and other interested parties, filed a Complaint

with this Court on October 15, 2020. (Doc. 1). The Complaint alleges that DOE

has violated aspects of the Federal Advisory Committee Act (“FACA”) in DOE’s

administration of the National Coal Council (the “Council”) and its subsidiaries.

See id.
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 2 of 18



      DOE filed its Motion to Dismiss (Doc. 8) on December 21, 2020, asking this

Court to dismiss Plaintiff’s Complaint in its entirety. (Doc. 9 at 24). DOE argues

that, although the Complaint asserts two claims under FACA, an open-meetings

claim and an open-records claim, Plaintiff actually seeks relief on each claim as to

three distinct entities—the full Council, the Council’s subcommittees, and the

National Coal Council, Inc. (“NCC, Inc.” or the “Corporation”). Id.

      DOE contends that the Court lacks jurisdiction under Fed. R. Civ. P.

12(b)(1) to grant relief on either claim as to the Council itself, because Plaintiff

lacks the requisite injury to establish standing. Id. at 25–33. Plaintiff asks the Court

to disregard DOE’s jurisdictional arguments, as it seeks no relief against the open

meetings or available records of the full Council. (Doc. 10 at 18). The Court agrees

with Plaintiff and will disregard those jurisdictional arguments asserted by DOE.

DOE separately asserts that the Court should dismiss Plaintiff’s claims against the

Council’s subcommittees and NCC, Inc. for failure to state a justiciable claim

under Fed. R. Civ. P. 12(b)(6). (Doc. 9 at 33–42).

                             LEGAL BACKGROUND

      Congress enacted FACA in 1972 with recognition that “many committees,

boards, commissions, and other groups provide the executive branch with valuable

expert advice, ideas and opinions.” People for Ethical Treatment of Animals v.

Barshefsky, 925 F. Supp. 844, 847 (D.D.C. 1996) (citing 5 U.S.C. app. 2 § 2(a)).


                                               2
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 3 of 18



Two principle purposes underlie the statute: “to enhance the public accountability

of advisory committees established by the Executive Branch and to reduce

wasteful expenditures on them.” Id. (quoting Pub. Citizen v. U.S. Dep’t of Justice,

491 U.S. 440, 459 (1989)). In passing FACA, Congress recognized the need for

balance between the advisory committees’ furnishing of useful expert advice,

ideas, and diverse opinions, and the proliferation of costly committees dominated

by industry and special interests seeking to advance their own agendas. W. Org. of

Res. Councils v. Bernhardt, 362 F. Supp. 3d 900, 905 (D. Mont. 2019) (hereinafter,

“Bernhardt I”) (quoting Cummock v. Gore, 180 F.3d 282, 284 (D.C. Cir. 1999)).

      FACA defines an advisory committee as “any committee, board,

commission, council, conference, panel, task force, or other similar group, or any

subcommittee or other subgroup thereof . . . which is . . . established or utilized by

one or more agencies, in the interest of obtaining advice or recommendations for

the President or one or more agencies or officers of the Federal Government.” 5

U.S.C. app. 2 § 3(2). To constitute a committee under FACA, the President or an

executive agency must establish or utilize the entity for advice or

recommendations. See Barshefsky, 925 F. Supp. at 847.

      An advisory committee under the terms of FACA must comply with detailed

transparency requirements. Id. (citing 5 U.S.C. app. 2 §§ 9–10). Those

requirements include an obligation to hold each committee meeting open to the

                                              3
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 4 of 18



public, after having provided advance notice of each meeting by publication in the

Federal Register. 5 U.S.C. app. 2 § 10(a)(1)–(2). Subject only to exceptions under

the Freedom of Information Act, committees also must make accessible for public

inspection the “records, reports, transcripts, minutes, appendixes, working papers,

drafts, studies, agenda, or other documents which were made available to or

prepared for or by each advisory committee.” Id. § 10(b). An advisory committee’s

membership must be “fairly balanced in terms of the points of view represented

and the functions to be performed.” Id. § 5(b)(2). A committee’s advice must

reflect its “independent judgment” without inappropriate influences from the

appointing authority or special interests. Id. § 5(b)(3).

                           FACTUAL BACKGROUND

                   The National Coal Council and Subcommittees

      DOE chartered the Council as a federal advisory committee charged with

generating coal-related policy and advice recommendations for the Secretary of

Energy. (Doc. 9-1 at 2). DOE first established the Council in 1984 and has since

renewed the Council’s federal charter several times, most recently in November

2019. (Doc. 9 at 15). The Council’s mandate states that it advises DOE on

“[f]ederal policy that affects, directly or indirectly, the production, marketing[,]

and use of coal,” as well as “the technological, regulatory[,] and social impact of

issues relating to coal production and use.” (Doc. 9-1 at 2). The Council consists of


                                               4
          Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 5 of 18



110 members, all appointed by the Secretary for terms of up to two years. (Doc. 9

at 16).

          The Council typically meets twice annually “to deliberate, discuss, and vote

on reports and recommendations to be made to the Secretary.” Id. The Council

produces lengthy reports that include numerous policy recommendations routinely

advocating for increased coal production and consumption. See, e.g., Advancing

U.S. Coal Exports: An Assessment of Opportunities to Enhance Exports of U.S.

Coal, National Coal Council Report (2018) (hereinafter, “2018 NCC Coal Exports

Report”). Although Council reports are “finalized” in public Council meetings,

Plaintiff alleges that Council subcommittees and NCC, Inc. conduct the research

for the reports, compose the substance of the reports, and draft and revise the

Council’s reports. (Doc. 10 at 14).

          The Council’s charter contemplates the Council’s use of subcommittees,

characterized by DOE as “‘study groups’ of manageable size formed to develop

reports and recommendations for the full Council to consider.” (Doc. 9 at 10).

References throughout this Order to the Council’s “subcommittees” incorporate all

working groups, study groups, or any other similarly situated sub-organization

formed under the Council’s charter. DOE must approve the formation of Council

subcommittees, and the subcommittees’ membership also remains subject to DOE

approval. (Doc. 9-1 at 3). Subcommittees may be made up of Council members or

                                                5
         Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 6 of 18



“[a]d hoc members from outside the [Council]” who may be appointed by the

Council’s chairperson and DOE “to ensure the competence necessary to conduct

the subcommittee’s business.” Id. The Council’s subcommittees do not disclose

their meetings, meeting minutes, records, or membership to the public. See Doc. 9

at 10.

                              National Coal Council, Inc.

         NCC, Inc., a private 501(c)(6) organization incorporated in Virginia, serves

as an “umbrella organization” to the Council. 2018 NCC Coal Exports Report, at

Overview. An “umbrella organization” means “an organization that controls or

organizes the activities of several other organizations, all of which have a similar

purpose.” Umbrella organization, Cambridge Dictionary, https://dictionary

.cambridge.org/us/dictionary/english/umbrella-organization (last accessed Apr. 6,

2021). NCC, Inc. “manages the business aspects of running the Council.” 2018

NCC Coal Exports Report, at Overview. Another court has referred to NCC, Inc.

as the Council’s “incorporated alter ego.” See Niskanen Ctr., Inc. v. U.S. Dep’t of

Energy, 328 F. Supp. 3d 1, 11 (D.D.C. 2018). NCC, Inc. and the Council share the

same established purpose. See Doc. 9-1 at 2; Doc. 1-5 at 8. Its Articles of

Incorporation provide that NCC, Inc. was formed as an unnamed private member

organization “to advise, inform and make recommendations to the Secretary of




                                               6
          Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 7 of 18



Energy with respect to matters submitted to the Corporation by the Secretary of

Energy.” (Doc. 1-5 at 8).

          NCC, Inc.’s membership exists “entirely coterminous” with that of the

Council. (Doc. 1 at 17). NCC, Inc.’s membership consists of “those individuals

appointed to serve on the [Council] by the Secretary of Energy.” (Doc. 1-5 at 9).

The Secretary of Energy may terminate membership in NCC, Inc. “without cause

at any time.” Id. NCC, Inc.’s “Executive Committee” acts as its board of directors.

Id. at 10. Executive Committee membership also consists solely of Council

members. (Doc. 1 at 17). The Secretary of Energy appoints a “Government Co-

Chairman” to NCC, Inc. with significant stated powers related to meetings and

conduct of NCC, Inc. (Doc. 1-5 at 13). This “Government Co-Chairman”

appointee “and his [or her] delegates shall be full-time employees of the Federal

Government,” but cannot serve as an officer of NCC, Inc. Id. NCC, Inc. shares the

same CEO as the Council, and the same officers. Niskanen, 328 F. Supp. 3d at 11–

12; Doc. 1 at 18.

          NCC, Inc. receives no government funding to support its operation. (Doc. 9

at 41). NCC, Inc. relies instead upon annual voluntary contributions from members

and sponsors. Id. NCC, Inc., in turn, “provide[s] administrative assistance and

support to the [Council] on a no-cost basis to the Department of Energy.” (Doc. 1

at 16).

                                               7
          Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 8 of 18



                               LEGAL STANDARD

      A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure

challenges the legal sufficiency of a plaintiff’s pleadings. Bernhardt I, 362 F.

Supp. 3d at 907. The complaint must allege “enough facts to state a claim to relief

that is plausible on its face” to survive a Rule 12(b)(6) motion to dismiss. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ. P. 8(a). The “facial

plausibility” standard requires the plaintiff to allege facts that add up to “more than

a sheer possibility that a defendant has acted unlawfully.” Bernhardt I, 362 F.

Supp. 3d at 907 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). A court

must accept as true all well pleaded facts in the complaint when reviewing a Rule

12(b)(6) motion. Id. Rule 12(b)(6) does not require a court to accept “allegations

that are merely conclusory, unwarranted deductions of fact, or unreasonable

inferences.” Id. (quoting In re Gilead Sci. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

2008)).

                                   DISCUSSION

       Plaintiff drafted its Complaint to assert the following two claims: an open-

meetings claim under § 10(a) of FACA; and an open-records claim under § 10(b).

(Doc. 1). DOE, in its Motion to Dismiss (Doc. 8), insists that Plaintiff actually

seeks relief on each claim as to three distinct entities—the full Council, the

Council’s subcommittees, and NCC, Inc.—each of which DOE alleges receive


                                              8
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 9 of 18



different treatment in a FACA determination. (Doc. 9 at 24). The Court already has

determined to disregard DOE’s arguments for dismissal of Plaintiff’s claims

against the full Council under Fed. R. Civ. P. 12(b)(1). Regarding Plaintiff’s claims

against the Council’s subcommittees and NCC, Inc., DOE contends that Plaintiff

has failed to state a claim upon which relief may be granted. Id. at 33–42 (citing

Fed. R. Civ. P. 12(b)(6)). The Court now turns to DOE’s arguments that Plaintiff

has failed to state a claim as to the Council’s subcommittees and NCC, Inc.

I.    Whether Plaintiff has stated a claim for relief regarding NCC, Inc.

      DOE asserts that Plaintiff has failed to state a claim regarding the

accessibility of NCC, Inc.’s records and meetings. (Doc. 9 at 37). DOE contends

that “the relief Plaintiff seeks is not required by FACA or supported by the

allegations in the complaint.” Id. Plaintiff argues that DOE must release NCC, Inc.

records because DOE and other federal agencies “utilize” NCC, Inc. (Doc. 10 at 9).

Plaintiff contends that DOE’s utilization of NCC, Inc. renders it a federal advisory

committee within the meaning of FACA. Id. Plaintiff alternatively asserts that

records of NCC, Inc. necessarily represent those of the Council. (Doc. 10 at 24–

25). Plaintiff argues that those records are “made available to or prepared for” the

Council and, therefore, that the records remain subject to FACA disclosure

requirements under 5 U.S.C. app. 2 § 10(b). Id. Plaintiff insists that it adequately

has pleaded existence of NCC, Inc. documents that meet the “made available to or


                                              9
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 10 of 18



prepared for” definition. Id. at 25. The Court need not reach Plaintiff’s alternative

argument, as the Court concludes that Plaintiff has met the plausibility pleading

standard in alleging that NCC, Inc. operates as a federal advisory committee under

FACA.

      To constitute a federal advisory committee under FACA, the President or an

executive agency must establish or utilize the entity for advice or

recommendations. See Barshefsky, 925 F. Supp. at 847. The parties agree that

neither the President, nor DOE, “established” NCC, Inc., as contemplated in

FACA. The parties disagree as to whether DOE “utilizes” NCC, Inc. for advice or

recommendations. 5 U.S.C. app. 2 § 3(2).

      Regulations implementing FACA provide that “utilize” as used in the statute

“does not have its ordinary meaning.” 41 C.F.R. § 102-3.25. The regulations

contemplate, instead, that a committee would be “utilized” within the meaning of

the FACA where “the President or a Federal office or agency exercises actual

management or control over its operation.” 41 C.F.R. § 102-3.25 (emphasis

added). “The operative criterion for determining whether a committee has

sufficiently close ties to an agency in order to render it ‘utilized’ is whether the

agency has either management of the committee or exerts some other type of

control, but not necessarily both.” Federal Advisory Committee Management, 66

Fed. Reg. 37,728, at 37,729 (July 1, 2001) (emphasis in original). The Ninth

                                              10
      Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 11 of 18



Circuit has determined that the term “utilized” “encompasses a group organized by

a nongovernmental entity,” but that nonetheless remains so “‘closely tied’ to an

agency as to be amenable to ‘strict management by agency officials.’” Aluminum

Co. of Am. v. Nat’l Marine Fisheries Serv., 92 F.3d 902, 905 (9th Cir. 1996)

(quoting Food Chem. News v. Young, 900 F.2d 328, 332–33 (D.C. Cir. 1990)).

      Plaintiff contends that it has alleged sufficient facts showing that NCC, Inc.

stands more than merely “amenable” to DOE’s management or control. (Doc. 10 at

20). Plaintiff alleges that NCC, Inc. depends upon the Secretary of Energy for its

very existence. Id. Plaintiff cites NCC, Inc.’s own Articles of Incorporation as

evidence of NCC, Inc.’s amenability to strict management or control by the

Secretary of Energy. Id. at 20–21. As discussed above, a “Government Co-

Chairman,” appointed by the Secretary of Energy, maintains authority over any

NCC, Inc. meeting falling under FACA requirements, and all related work. Id.

(citing Doc. 1-5 at 13). The Secretary necessarily appoints NCC, Inc.’s

membership based on the Secretary’s appointment of the Council’s membership.

Id. Plaintiff alleges that this appointment power gives the Secretary control over

“who is eligible to serve as and vote for the Corporation’s Executive Committee.”

Id. at 21. The Secretary may revoke membership in NCC, Inc. at any time, without

cause. (Doc. 1-5 at 9). Plaintiff contends that this removal power “permit[s] the




                                            11
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 12 of 18



Secretary to govern the Corporation by choosing likeminded Council members and

dismissing those who are uncooperative.” (Doc. 10 at 21).

      Despite this evidence of potential federal agency control as stated in the

Complaint, DOE insists upon the Complaint’s insufficiency as it relates to NCC,

Inc. (Doc. 9 at 41–42). DOE downplays the level of control that the Secretary may

exercise over NCC, Inc.’s activities, and relies upon NCC, Inc.’s organization as a

“private” entity, that receives private funding, as evidence of NCC, Inc.’s

separation from DOE’s oversight. Id. at 40. DOE contends that Plaintiff’s

Complaint (Doc. 1) and its responsive briefing (Doc. 10) “demonstrate[] only

potential agency influence over NCC, Inc., not actual control.” (Doc. 18 at 10).

DOE reads controlling authority as requiring Plaintiffs to “allege facts showing

that [DOE] exercises something approaching actual—not potential—control of

NCC, Inc.” Id. DOE cites several decisions as support for its argument that “an

alleged advisory committee is only ‘amenable to strict management by agency

officials’ if it is shown to be subject to the actual management and control of a

federal agency.” Id. at 9 (citing Town of Marshfield v. FAA, 552 F.3d 1, 6 (1st Cir.

2008); Byrd v. EPA, 174 F.3d 239, 246 (D.C. Cir. 1999); Miccosukee Tribe of

Indians of Fla. v. United States, 420 F. Supp. 2d 1324, 1342 (S.D. Fla. 2006)). The

courts decided the majority of these cases, however, on motions for summary

judgment, or at some other procedural stage in the proceedings.

                                             12
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 13 of 18



      Courts “typically and appropriately” should resolve FACA claims on

motions for summary judgment. Elec. Privacy Info. Ctr. v. Drone Advisory Comm.,

369 F. Supp. 3d 27, 48 (D.C. Cir. 2019) (quoting Defenders of Wildlife v. U.S.

Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009)). To resolve FACA claims at

the summary judgment phase of proceedings permits a court to “identify what

documents have been withheld and why.” Id. This conclusion largely coincides

with DOE’s stated authority. For example, Byrd concerned the District of

Columbia Circuit’s review of a federal district court’s grant of summary judgment

in favor of the government. 174 F.3d 239. Miccosukee Tribe also involved a

summary judgment determination made by the District Court. 420 F. Supp. 2d

1324. The parties in those cases had the opportunity to develop the factual record

as these decisions address motions for summary judgment. None of the cited cases

involved a motion to dismiss under Rule 12(b)(6). These decisions tend to support

a ruling that permits a plaintiff to proceed past the pleadings stage to develop the

factual record. See Drone Advisory Comm., 369 F. Supp. 3d at 48.

      The Court agrees that Plaintiff’s Complaint contains limited references to

specific instances of noncompliance with FACA § 10. The Court notes, however,

that Plaintiff’s Complaint alleges that Plaintiff sought disclosure of records and

meetings of NCC, Inc. from DOE. (Doc. 1 at 6–8). DOE later denied this request.

Id.; see also Drone Advisory Comm., 369 F. Supp. 3d at 48. The Court hardly can

                                             13
        Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 14 of 18



 expect Plaintiff, at this stage of the proceedings, to identify specific instances of

 DOE’s noncompliance with FACA, or to name specific examples of DOE’s

 exercise of actual management or control of NCC, Inc.’s activities. This

 conclusion proves particularly true where DOE refuses to provide records that

 either may substantiate or undermine Plaintiff’s claims with respect to evidence of

 specific instances of FACA noncompliance.

       The Court’s role in deciding a motion to dismiss under Fed. R. Civ. P.

 12(b)(6) requires a plausibility determination on the facts as alleged in Plaintiff’s

 Complaint. Bernhardt I, 362 F. Supp. 3d at 907. Despite DOE’s insistence to the

 contrary, Plaintiff has pleaded sufficient facts to plausibly claim that DOE does not

 maintain a passive role in NCC, Inc.’s operation. Taking those facts as true, the

 Court concludes that Plaintiff has met its pleading obligation in this instance, by

 alleging that a particular legal relationship or pattern of conduct points to the

 likelihood of improper withholdings under FACA. (Doc. 10 at 34 (citing Drone

 Advisory Comm., 369 F. Supp. 3d at 48–49)). The Court denies DOE’s Motion to

 Dismiss (Doc. 8) as it pertains to NCC, Inc.

II.    Whether Plaintiff has stated a claim for relief regarding the Council’s
       subcommittees.

       The Court next must determine whether Plaintiff has pleaded sufficient facts

 alleging that the Council’s subcommittees are subject to the transparency

 requirements of FACA § 10. DOE maintains that the allegations in Plaintiff’s
                                                14
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 15 of 18



Complaint do not establish Plaintiff’s legal entitlement to access the meetings and

records of Council subcommittees. (Doc. 9 at 33). Plaintiff counters that it has

alleged sufficient facts to show that the Council merely “rubber stamps” the

recommendations of its subcommittees. (Doc. 10 at 31). Plaintiff insists that it has

exceeded the pleading standard applied to cases where the government is alleged to

have unlawfully withheld documents. Id. at 32.

      Regulations implementing FACA exempt “subcommittees of advisory

committees” from FACA’s requirements where those subcommittees “report to a

parent advisory committee and not directly to a Federal officer or agency.” 41

C.F.R. § 102-3.35(a). The subcommittee exemption does not apply where the

subcommittee “makes recommendations directly to a Federal officer or agency, or

if [the subcommittee’s] recommendations will be adopted by the parent advisory

committee without further deliberations by the parent advisory committee.” 41

C.F.R. 102-3.145. In such instances, the subcommittee must conduct its meetings

“in accordance with all openness requirements.” 41 C.F.R. 102-3.145.

      DOE argues in support of its Motion to Dismiss (Doc. 8) that Plaintiff’s

Complaint fails to allege “any specific instance . . . where a recommendation was

adopted without further deliberation by the full Council.” (Doc. 9 at 36). DOE

insists that Plaintiff draws “unwarranted inferences” in an effort to shore up its

claims. Id. Plaintiff counters that it has “done one better” than identify a single

                                              15
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 16 of 18



instance of the Council’s FACA noncompliance, by alleging that all subcommittee

recommendations since 2017 were rubber stamped by the Council without further

deliberation. (Doc. 10 at 32).

      Plaintiff alleges that the full Council operates as a “rubber stamp” for its

subcommittees’ reports because the Council merely votes to “finalize” the reports,

and “does not discuss, deliberate, or question the voluminous and detailed reports

presented to it at its full meetings.” Id. at 31. Plaintiff asserts that the Council’s

meeting minutes do not reflect a “single vote to disapprove of Council reports in

the last three years.” Id. According to Plaintiff, Council meeting minutes further

indicate that no Council member has asked a single substantive question regarding

the draft reports since 2017. Id. at 14. Plaintiff contends that these Council reports

depend on significant research, drafting, and revision, “all of which occurs entirely

in private, unpublicized meetings and on the basis of non-public records.” (Doc. 10

at 14; Doc. 1 at 19–20). Plaintiff alleges that the Council adopts wholesale these

substantive recommendations provided by its subcommittees. (Doc. 10 at 31).

      Decisions by district courts in Electronic Privacy Information Center v.

Drone Advisory Committee, 369 F. Supp. 3d 27 (D.D.C. 2019), and Western

Organization of Resource Councils v. Bernhardt, 412 F. Supp. 3d 1227 (D. Mont.

2019) (hereinafter, “Bernhardt II”), prove helpful in the Court’s analysis. In Drone

Advisory Committee, the subcommittee in question made substantive

                                               16
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 17 of 18



recommendations that “were not simply rubber-stamped and accepted wholesale”

by the parent advisory committee. 369 F. Supp. 3d at 46. Unlike the present case,

the meeting minutes of the parent advisory committee in Drone Advisory

Committee revealed that the subcommittee recommendations “were discussed and

sometimes amended prior to final approval and forwarding” to the federal agency.

Id. These actions placed the subcommittee outside FACA’s transparency

requirements. Id. Plaintiff alleges, by contrast, that the Council’s meeting minutes

show no such similar discussion and amendments to reports prior to finalization.

(Doc. 10 at 31).

      Bernhardt II involved a question of whether a parent advisory committee’s

subgroups fell under FACA § 10 because, as the plaintiff there argued, the full

committee had “fail[ed] to respond to public comment following the presentation

of certain [subgroup] recommendations.” 412 F. Supp. 3d at 1241. The deciding

question ultimately centered around whether the parent advisory committee had

engaged in “further deliberations” of the different subgroups’ recommendations.

Id. (quoting 41 C.F.R. § 102-3.145). The district court rejected the plaintiff’s

argument. The court declined to review recommendations made by different

subgroups individually “to determine on a case-by-case basis whether a nebulous

level of ‘deliberation’ occurred.” Id. Here, unlike the subgroup recommendations

in Bernhardt II, Plaintiff does not point to individual instances of rubber-stamping

                                             17
       Case 4:20-cv-00098-BMM Document 25 Filed 04/06/21 Page 18 of 18



to support its claim. Plaintiff instead alleges that the Council rubber-stamps all

recommendations made by its subcommittees—an allegation that distinguishes this

case from the disfavored “case-by-case” determinations as discussed in Bernhardt

II. (Doc. 10 at 32).

      Plaintiff has met its burden of establishing the facial plausibility of its FACA

claims as it pertains to the Council’s subcommittees by way of sufficient factual

allegations in its Complaint. From the lack of documentation of any substantive

discussion, revision, or amendment of the Council’s reports in the Council’s

meeting minutes, Plaintiff draws a plausible inference that the development of

these reports occurs largely behind closed doors in meetings of Council

subcommittees. Plaintiff suggests that the Council attempts minimum FACA

compliance by surfacing its reports for “finalization” only after the Council’s

subcommittees have performed the substantive work of composing the reports in

their entirety. The Court accepts as true at this stage of the proceedings Plaintiff’s

factual allegations and the reasonable inferences drawn from those allegations.

Bernhardt I, 362 F. Supp. 3d at 907.

      Accordingly, IT IS ORDERED that DOE’s Motion to Dismiss (Doc. 8) is

DENIED.

      Dated this 6th day of April, 2021.




                                              18
